Title: Plan for Attacking Boston, 18–25 February 1776
From: Putnam, Israel,Sullivan, John,Greene, Nathanael,Gates, Horatio
To: 

 

[18–25 February 1776]

In Obedience to Your Excellency’s Orders, we have considered the Matters referred to Us, & beg leave to recommend the following Signals to be given from Roxbury, in Case of any Movement of The Enemy to Distress our People at Dorchester Hill:
Signal in Case the Enemy begin to Embarque, a Flagg on Roxbury meeting House; If they Actually Land at Dorchester Two Flaggs, One, over the Other; In case the Number of the Enemy Exceed Two Thousand Men; A Flagg at the East, & another at the West End, of that Meeting House; in Case a reinforcement in Addittion to the Two Thousand are seen Embarq’ing a Flagg on the East, a Flagg on the West, & a Flagg on the Middle of that Me⟨et⟩ing House.
In case the Enemy begin to Retreat; Three Flaggs on⟨e⟩ above the Other:
In case the Enemy Carry the Works The Flaggs are to b⟨e⟩ Struck:
We further beg leave to recommend to Yr Excellency That should it appear from the Signals at Roxbury or in any other way, that an Attack may be made upon Boston, with good probability of Success; We Recommend, that four Thousand Men Embark at the Mouth of Cambridge River. Two Thousand of Them to be Furnish’d from Cambridge, & Two Thousand from Prospect, & Winter Hill. One Thousand from each of those Hills; The Two Thousand from Cambridge to be Commanded By Brigadier Genl Sullivan & The Other Two Thousand By Brigr Genl Greene, The whole to be Commanded By Major General Putnam.
Signal for the Embarkation, A Pendant Hoisted on Prospect Hill.
The First Division under Brigadier G. Sullivan to Land at the Powder House.
The Second Division under Brigadier G: Greene to Land at Bartons Point, or rather to the South of it:
Those who Land at the Powder House to Gain Possession of Beacon Hill, & Mount Whoredom.
Those who Land at Barton’s Point, to Gain Possession of

Copps Hill, & after securing that Post, proceed to Join The other Division, and Force the Enemys Works and Gates at the Neck, by which Means the Troops from R⟨o⟩xbury may be let in to Assist in the Reduction of The Town.
The Two Divisions to Consist of Eight Regiments of Five Hundred Men each, The Men to be Chosen, th⟨e⟩ir Arms well examin’d, & the Officers to be the best, the most resolute & experienced:
The Three Floating Batteries here, to go in Front of The Other Boats, & keep up a Heavy Fire on that part of The Town, where the Landings are to be made.

Israel Putnam
Jno. Sullivan
Nathanael Greene
Horatio Gates

